Name: Commission Regulation (EEC) No 3982/89 of 20 December 1989 altering the entry price for citrus fruit originating in certain Mediterranean third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/24 Official Journal of the European Communities 29. 12 . 89 COMMISSION REGULATION (EEC) No 3982/89 of 20 December 1989 altering the entry price for citrus fruit originating in certain Mediterranean third countries monitored ; whereas such imports must therefore be subject to Community surveillance ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3488/89 of 21 November 1989 laying down the method of decision for certain provisions laid down for agricultural products in the framework of Mediterranean agreements ('), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Article A For the purposes of calculating the entry price provided for in Article 24 (3) of Regulation (EEC) No 1035/72 for each of the products originating in the Mediterranean countries mentioned in the Annex hereto, the amount to be deducted for customs duties from the representative prices recorded shall be reduced by one sixth during the period and up to the quantities indicated therein. Whereas, in accordance with the agreements concluded with various Mediterranean third countries, the Community may decide to alter the entry price for certain fruit and vegetables originating in such countries taking account of the annual reviews of trade flows by product and country pursuant to Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries (2) ; Whereas an examination of the prospects for export flows from the Mediterranean third countries concerned in the light of the overall trend on the market for Community citrus fruit points to the need to alter the entry price for oranges, Clementines, mandarins, other similar citrus hybrids and lemons ; Whereas the alteration of the entry price must, in accordance with the agreements and up to the quantities determined pro rata temporis, relate to the amount to be deducted for customs duties from the representative prices recorded in the Community for the calculation of the entry price of each product as provided for in Article 24 of Council Regulation (EEC) No 1035/75 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1 1 19/89 (4) ; whereas a reduction of one sixth is likely to achieve this objective ; whereas such a reduction must apply from 1 January 1990 to the end of the 1989/90 export year in those countries provided that the reference price system is still in force ; whereas the period in question for lemons will extend from 1 January to 31 December 1990 since the period during which this product is exported to the Community coincides with the calendar year in the additional protocols ; Whereas in order to ensure that the system is effective, the trend in imports of such products must be Article 2 1 . Imports of the products listed in the Annex and originating in the States indicated therein shall be subject to Community surveillance. 2. Quantities shall be charged against the ceilings and and when products are entered with customs authorities for release for free circulation , accompanied by a movement certificate . Products may be charged against a ceiling only if the movement certificate is presented before the date from which these preferential arrangements no longer apply. The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner specified in the preceding subparagraphs. Member States shall inform the Commission, at the intervals and within the time limits specified in paragraph 4, of imports effected in accordance with the above procedures. 3 . As soon as a ceiling has been reached, the Commission shall inform the Member States of the date from which these preferential arrangements cease to apply. (') OJ No L 340, 23 . 11 . 1989, p. 2. (2) OJ No L 52, 24. 2. 1989, p. 7. (3) OJ No L 118 , 20 . 5. 1972, p. 1 . (4 OJ No L 118 , 29 . 4. 1989, p. 12. 29 . 12. 89 Official Journal of the European Communities No L 380/25 4. Member States shall send the Commission statements of the quantities charged for periods of 10 days, to be forwarded within five days from the end of each 10-day period. 5. The Commission may take the requisite adminis ­ trative measures to adapt the administrative procedures set out in the preceding subparagraphs. Article 3 The Member Stated and the Commission shall cooperate closely to ensure this Regulation is applied. Article 4 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1989 . For the Commission Ray MAG 5HARRY Member of the Commission ANNEX Product Mediterranean third country Period of application of the alteration Quantities concerned (tonnes)CN code Description ex 0805 10 Oranges, fresh Israel Morocco Cyprus Tunisia Egypt &lt; * 1 January to ' 31 May 1990 281 000 241 000 62 000 27 500 4 900 ex 0805 20 Clementines, mandarins and other similar citrus hybrids, fresh Morocco Israel l 1 1 January to end | February 1990 33 000 13 000 ex 0805 30 10 Lemons, fresh Cyprus Turkey Israel 1 January to 31 December 1990 15 000 12 000 6400